Appeal from a judgment of the Erie County Court (Michael F. Pietruszka, J.), rendered October 24, 2011. The judgment convicted defendant, upon his plea of guilty, of robbery in the second degree and attempted robbery in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
*1273Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of robbery in the second degree (Penal Law § 160.10 [1]) and attempted robbery in the first degree (§§ 110.00, 160.15 [2]). Contrary to defendant’s contention, we conclude that he knowingly, intelligently, and voluntarily waived his right to appeal as a condition of the plea (see generally People v Lopez, 6 NY3d 248, 256 [2006]). County Court “ ‘ engage [d] the defendant in an adequate colloquy to ensure that the waiver of the right to appeal was a knowing and voluntary choice’ ” (People v Flagg, 107 AD3d 1613, 1614 [2013]), and the record establishes that defendant “ ‘understood that the right to appeal is separate and distinct from those rights automatically forfeited upon a plea of guilty’ ” (id., quoting Lopez, 6 NY3d at 256). Defendant’s valid waiver forecloses our review of his contention concerning his purported motion (see generally People v Callahan, 80 NY2d 273, 285 [1992]). Present — Smith, J.E, Fahey, Carni, Valentino and Whalen, JJ.